Citation Nr: 1758565	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  07-17 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) prior to September 12, 2017.

3.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability prior to September 12, 2017.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1967 to April 1991, including combat service in the Republic of Vietnam and his decorations include the Purple Heart Medal and the Combat Action Ribbon.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for PTSD and assigned a 30 percent rating from January 19, 2005 and denied service connection for a neck disability.  Although that decision did not formally adjudicate the TDIU issue, the Board finds it is properly before it for appellate consideration in accord with Rice v. Shinseki, 22 Vet. App. 447 (2009).

A recent November 2017 rating decision, in part, assigned a 100 percent rating for the Veteran's PTSD, effective September 12, 2017.  The decision also stated that the issue of entitlement to TDIU was moot as a result of the 100 percent rating.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in September 2017.  A transcript of that hearing is of record.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required for the PTSD and TDIU claims.  Accordingly, these claims are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

The Veteran's degenerative disc disease of the cervical spine was incurred in combat.


CONCLUSION OF LAW

The criteria for a grant of service connection for degenerative disc disease of the cervical spine (claimed as neck disability) are met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Initially, the Board notes that the competent medical evidence reflects the Veteran currently has degenerative disc disease of the cervical spine, to include an October 2004 MRI which revealed multi-level herniated discs.  Further, the Veteran provided testimony at his September 2017 hearing that he injured his neck while engaged in combat, and has had recurrent neck problems since that injury.

As noted above, the record reflects the Veteran engaged in combat during his active service as exemplified, in part, by the fact he is a recipient of the Combat Action Ribbon.  In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d) are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  The Federal Circuit has held that in the case of a combat veteran not only is the combat injury presumed, but so is the disability that resulted during service from the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  As such, the Veteran's testimony constitutes competent and credible evidence of in-service injury disability since that time.  Thus, service connection is warranted for this disability.


ORDER

Service connection for degenerative disc disease of the cervical spine (claimed as neck disability) is granted.


REMAND

The Veteran reports he has had suicidal ideation and maintains that a rating in excess of 30 was warranted prior to September 12, 2017.

The record reflects the Veteran was incarcerated for a period from February 2008 to December 2016.  Moreover, the record reflects he received treatment for his PTSD at the facility where he was incarcerated.  For example, VA treatment records dated in January 2008 indicate he was to receive further treatment, including medication, from this facility.  The Veteran also acknowledged receiving medication for his PTSD while he was incarcerated.  However, no treatment records from the facility where he was incarcerated appear to have been obtained as part of this case.  As it appears such records may be the only competent medical evaluation of the Veteran's PTSD during this period of time, the Board finds that a remand is required in order to obtain any such records.

The Board notes that resolution of the Veteran's PTSD claim may affect his claim for a TDIU prior to September 12, 2017.  Similarly, the fact the Board has determined service connection is warranted for a cervical spine disability may also affect the TDIU claim.  Nevertheless, the Board is precluded from assigning the initial rating(s) and effective date(s) for the cervical spine disability.  As such, the TDIU claim is inextricably intertwined with these matters, and the Board will defer adjudication until the development deemed necessary for the PTSD and cervical spine have been completed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the Veteran provide a release for any treatment records at the facility(ies) in which he was incarcerated from 2008 to 2016, as well as the names and addresses of all medical care providers who have treated him for his PTSD since October 2017.  Even if the Veteran does not respond, determine if there are any outstanding VA medical records for the pertinent period.  After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his PTSD symptoms during the pendency of this case and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  Then assign the initial rating(s) and effective date(s) for the Veteran's cervical spine disorder, adjudicate the PTSD and TDIU claims.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since the appellate claims were last adjudicated below, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


